Motion to amend the remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: (1) "Whether the pretrial identification procedures employed deprived appellant of due process under the Fourteenth Amendment of the Constitution of the United States; (2) Whether the interference by the Trial Judge and the District Attorney in the cross-examination of the accomplice-witness deprived appellant of a right to a fair trial under the Sixth and Fourteenth Amendments of the Constitution of the United States, and (3) Whether the trial court’s denial of appellant’s request for adjournments in order to obtain mental hospital records concerning the accomplice-witness and to permit the calling of a witness by appellant, deprived appellant of a right to a fair trial under the Sixth and Fourteenth Amendments of the Constitution of the United States. The Court of Appeals considered these contentions and held that there was no violation of appellant’s constitutional rights. [See 28 N Y 2d 761.]